Citation Nr: 0205901	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  95-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for bursitis and patellofemoral syndrome of the 
right knee.

2.  Entitlement to a disability rating in excess of 
10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to a disability rating in excess of 
10 percent for lateral malleolar tendonitis of the right 
ankle.

4.  Entitlement to a disability rating in excess of 
10 percent for lateral malleolar tendonitis of the left 
ankle.

5.  Entitlement to a disability rating in excess of 
10 percent for medial epicondylitis of the right elbow 
(dominant).

6.  Entitlement to a disability rating in excess of 
10 percent for medial epicondylitis of the left elbow (non-
dominant).

7.  Severance of service connection for intermittent episodes 
of pain and swelling in the hands, wrists and fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1993.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that rating decision the RO granted entitlement 
to service connection for spondyloarthropathy, claimed as 
knee, wrist, hand, finger, elbow, and ankle pain, and 
assigned a 20 percent rating for the disorder effective July 
1, 1993.  The veteran perfected an appeal of the assigned 
rating.

This case was previously before the Board in January 1997, at 
which time the Board decided issues no longer in appellate 
status and remanded the issue described in the above 
paragraph to the RO for additional development and re-
adjudication.  In a June 1998 rating decision the RO 
established a separate grant of service connection for right 
knee pain as secondary to spondyloarthropathy, and assigned a 
10 percent rating for the disorder effective July 1, 1993.  
The RO also established a separate grant of service 
connection for left knee pain as secondary to 
spondyloarthropathy, and assigned a 10 percent rating for the 
disorder effective July1, 1993.  In addition, the RO reduced 
the rating for spondyloarthropathy of the wrists, hands, 
fingers, elbows, and ankles to zero percent effective July 1, 
1993.

Following completion of additional development, in an August 
2001 decision the RO Hearing Officer re-defined the right 
knee disability as bursitis and patellofemoral syndrome, and 
continued the 10 percent rating previously assigned; and re-
defined the left knee disability as patellofemoral syndrome, 
and continued the 10 percent rating.  The Hearing Officer 
also established separate grants of service connection for 
lateral malleolar tendonitis of the right ankle, rated as 
10 percent disabling effective July 1, 1993; lateral 
malleolar tendonitis of the left ankle, rated as 10 percent 
disabling effective July 1, 1993; medial epicondylitis of the 
right elbow, rated as 10 percent disabling effective July 1, 
1993; and medial epicondylitis of the left elbow, rated as 
10 percent disabling effective July 1, 1993. 

The separate grants of service connection and assignment of 
separate ratings for the affected joints resulted in a higher 
combined rating than had previously been assigned for 
spondyloarthropathy of multiple joints.  The veteran has not, 
however, withdrawn his appeal of the assigned rating, and is 
presumed to be seeking the maximum benefit allowed by law for 
all of the service-connected joints.  The Board finds, 
therefore, that the issue of the assigned ratings remains 
within its jurisdiction.  See AB v. Brown, 6 Vet. App. 35 
(1993) [applicable law mandates that when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded].

In a November 2001 decision the Hearing Officer severed the 
grant of service connection for intermittent episodes of pain 
and swelling in the hands, wrists and fingers, which had 
previously been included in the grant of service connection 
and the rating assigned for spondyloarthropathy.  The Hearing 
Officer severed service connection, after having provided 
notice to the veteran pursuant to 38 C.F.R. § 3.105(e) 
(2001), because the medical evidence since service did not 
document any chronic pathology pertaining to the hands, 
wrists or fingers.  

In a March 2002 statement the veteran's representative 
expressed disagreement with the severance of service 
connection, and argued that the veteran should have been 
assigned separate compensable ratings for hand, wrist and 
finger disabilities.
The Board construes the March 2002 statement as a notice of 
disagreement with respect to the November 2001 rating 
decision.  See 38 C.F.R. § 20.201 (2001). The record reflects 
that the veteran has not been issued a statement of the case 
with respect to the matter of severance of service 
connection. Therefore, this issue must be remanded to the RO 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  That aspect of the case 
will be addressed in the REMAND section below.


FINDINGS OF FACT

1.  Bursitis and patellofemoral syndrome of the right knee is 
manifested by subjective complaints of pain, swelling and 
stiffness and objective findings of  tenderness, crepitus, 
poor patellar tracking and range of motion from zero to 
130 degrees.

2.  Patellofemoral syndrome of the left knee is manifested by 
subjective complaints of pain, swelling and stiffness and 
objective findings of tenderness and range of motion from 
zero to 140 degrees.

3.  Lateral malleolar tendonitis of the right ankle is 
manifested by complaints of pain, swelling and stiffness, 
with some limitation of motion and without altered gait.

4.  Lateral malleolar tendonitis of the left ankle is 
manifested by complaints of pain, swelling and stiffness, 
with some limitation of motion and without altered gait.
5.  Medial epicondylitis of the right elbow (dominant) is 
manifested by complaints of pain with no limitation of 
motion.

6.  Medial epicondylitis of the left elbow (non-dominant) is 
manifested by complaints of pain with no limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for bursitis and patellofemoral syndrome of the 
right knee are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5257, 
5260, and 5261 (2001).

2.  The criteria for a disability rating in excess of 
10 percent for patellofemoral syndrome of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Code 5257 (2001).

3.  The criteria for a disability rating in excess of 
10 percent for lateral malleolar tendonitis of the right 
ankle are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5024, and 5271 (2001).

4.  The criteria for a disability rating in excess of 
10 percent for lateral malleolar tendonitis of the left ankle 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5024, and 5271 (2001).

5.  The criteria for a disability rating in excess of 
10 percent for medial epicondylitis of the right elbow 
(dominant) are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 
5206, and 5207 (2001).

6.  The criteria for a disability rating in excess of 
10 percent for medial epicondylitis of the left elbow (non-
dominant) are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5206 
and 5207 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in detail in the Introduction, in January 1997 
the Board remanded the issue of entitlement to an increased 
disability rating for spondylarthropathy of the knees, 
ankles, elbows, wrists, hands and fingers to the RO for 
further development. 
Subsequently, separate disability ratings of 10 percent each 
were assigned for the bilateral knee, ankle and elbow 
disabilities.  The propriety of the six assigned disability 
ratings will be addressed on the merits.  The RO further 
severed service connection as to the remaining aspects of the 
originally service-connected disability, namely the wrists, 
hands and fingers.  That issue will be addressed in the 
REMAND section below.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
appellate courts.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); see Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); 38 C.F.R. § 19.7.  Given these 
requirements, the Board will review the relevant evidence of 
record and the pertinent law and regulation, and then analyze 
the evidence in terms of the controlling law.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Because of the common history of the veteran's six 
service-connected disabilities here under review, the Board 
will present a common factual background. 

Service medical records disclose that the veteran received 
extensive treatment for pain in the right shoulder and the 
mid-back beginning in December 1987.  A rheumatology 
evaluation in June 1988 revealed full range of motion in all 
joints, and the veteran's complaints pertaining to the right 
shoulder and the mid-back were assessed as fibromyalgia.  The 
veteran continued to receive treatment for back and right 
shoulder pain, and in August 1988 the diagnosis was revised 
to possible spondyloarthropathy.  A physical examination in 
August 1988 again revealed full range of motion in all 
joints.

A September 1988 physical therapy treatment record reflects 
the initial notation of the veteran complaining of pain in 
the hands and knees, in addition to the back and right 
shoulder.  The range of motion in all extremities was again 
within normal limits, and the veteran was receiving treatment 
for questionable fibromyalgia or possible 
spondyloarthropathy.  In October 1988 he also reported having 
pain in the right elbow, wrist, and knee, as well as the 
right shoulder and back.  He continued to receive treatment 
for probable spondyloarthropathy affecting the back, right 
shoulder, and right knee throughout the remainder of service.  
Diagnostic tests on multiple occasions, including X-rays, 
nerve conduction studies, electromyography, blood tests, 
arthrograms, and bone scans, were all negative.  In 
conjunction with his April 1993 retirement examination the 
veteran complained of pain in the back and right shoulder.  
Physical examination of the upper and lower extremities 
revealed no abnormalities, other than slightly decreased 
range of motion in the right shoulder.

In his May 1993 application for compensation benefits the 
veteran claimed to have pain in the back, both knees, right 
wrist, both elbows, both shoulders, right ankle, and right 
hand, including the fingers.  During a July 1993 VA medical 
examination he reported a seven-year history of generalized 
musculoskeletal pain.  On examination he walked with a normal 
gait without assistive devices, moved about the examining 
room, undressed and dressed, and mounted and dismounted the 
examining table normally.  He was able to hop on either foot, 
heel and toe walk, squat and rise, and raise his arms 
overhead normally.  He experienced pain on forward bending, 
but was able to move the remaining joints well.  There was no 
evidence of heat, redness, swelling, limitation of motion, or 
deformity in any of the joints.  Examination of the 
extremities revealed multiple trigger point areas throughout 
the body, especially the posterior neck, medial epicondyle of 
the elbows, and medial aspect of the knees.  There was also 
tenderness in the ankles.  X-ray studies of the right wrist 
and hand, both elbows, both shoulders, and both knees were 
all normal.  The examiner provided a diagnosis of 
fibromyalgia syndrome.

Based on the evidence shown above, in the June 1994 rating 
decision the RO granted service connection for 
spondyloarthropathy, claimed as knee, wrist, hand, finger, 
elbow, and ankle pain, and assigned a 20 percent rating for 
the disorder as analogous to rheumatoid arthritis.  The RO 
also granted service connection for scoliosis of the 
lumbosacral and dorsal spine and degenerative arthrosis of 
the dorsal spine, rated as zero percent disabling.  In 
addition the RO granted service connection for biceps 
tendonitis of the right shoulder (major), also rated as zero 
percent disabling.  The RO denied entitlement to service 
connection for a left shoulder disorder.  The issue of the 
ratings assigned for scoliosis of the lumbosacral and dorsal 
spine, degenerative arthrosis of the dorsal spine, and biceps 
tendonitis of the right shoulder were addressed in the 
Board's January 1997 decision.

In his July 1994 notice of disagreement the veteran expressed 
disagreement with the ratings assigned based on bilateral 
knee pain, in that his knees had been bothering him since 
1981.  He also expressed disagreement with the rating 
assigned for spondyloarthropathy/scoliosis, which he 
described as difficulty sitting up from lying on his back.  
He did not refer to symptoms in any other joints.

In support of his appeal the veteran submitted private 
treatment records from the Southeast Valley Medical Group.  
Those records indicate that in November 1993 he incurred a 
twisting injury to the right knee, resulting in swelling and 
point tenderness over the medial meniscus.  A magnetic 
resonance image (MRI) of the right knee showed a suggestion 
of degenerative changes in the posterior horn of the medial 
meniscus, with no evidence of a meniscal tear or any other 
abnormality.  The veteran complained of back, leg, and knee 
pain in December 1994 of four days in duration, and in both 
knees in January 1995.  In January 1995 his physician 
reviewed his service medical records and noted the extensive 
testing and evaluation that had been conducted during 
service, without a definite diagnosis of the veteran's 
complaints.  Examination in January 1995 revealed tenderness 
in the knees, to the point that further examination could not 
be conducted.  The physician then entered a diagnosis of 
arthritis, type uncertain, and prescribed medication.  The 
veteran reported having pain in the knees and right hand in 
May 1995.

The veteran and his spouse provided testimony before the RO 
Hearing Officer in May 1995, at which time he reported having 
pain primarily in the right wrist, right elbow, and right 
shoulder, as well as the back and knees.  He stated that the 
pain in those joints had gotten worse since 1993, although he 
continued to be regularly employed.  In his employment he was 
able to stand, sit, or move around as needed, and 
occasionally had to lift up to 65 pounds.  He stated that the 
medication prescribed by his physician did not control his 
joint pain.

The RO provided the veteran VA neurology and rheumatology 
examinations in July 1995 for the purpose of reconciling the 
diagnoses, spondyloarthropathy versus fibromyalgia, and 
determining the severity of the impairment.  The neurology 
examination revealed reflexes of 2+ at the patella and 
Achilles tendons, and down-going toes to plantar stimulation.  
Strength was normal throughout the lower extremities, and the 
veteran was able to stand on his heels and toes and perform a 
deep knee bend.

During the rheumatology examination the veteran reported 
having twisted his right knee in 1982, with increasing pain 
and dysfunction since then.  He stated that the right knee 
gave way approximately 10 times a year, and locked 
approximately 10 times a year.  He also reported having had 
elbow pain since 1989 that was aggravated with use.  He 
reported what the examiner characterized as fibrocytic 
symptoms of increasing musculoskeletal pain, with worsening 
in damp weather and gelling.

The physician described the veteran as appearing to be 
chronically ill and in distress due to back pain.  He walked 
with an antalgic gait due to scoliosis of the spine.  
Examination of the joints revealed full range of motion and 
no relevant abnormalities, other than tenderness at the 
lateral condyle of the elbow and tenderness and pain with 
motion of the right knee.  The veteran was able to hop on 
either foot and heel and toe walk, but expressed pain in the 
right knee with squatting and rising.  He also expressed less 
pain in the left knee, but examination of the left knee was 
normal.  X-ray studies of the elbows, knees, and shoulders 
were all normal.  The examiner provided the relevant 
diagnoses of internal derangement of the right knee and 
bilateral epicondylitis of the elbows.  The examiner found 
that although the veteran had fibrocytic symptoms, there were 
not enough positive trigger point areas for a diagnosis of 
fibromyalgia.  The examiner also found that the veteran did 
not have a seronegative spondyloarthropathy, psoriatic 
inflammatory bowel disease, or ankylosing spondylitis.  He 
did not provide any other diagnosis for the veteran's 
generalized complaints.

During a June 1996 VA orthopedic examination the veteran 
reported having injured his right knee in 1976 with 
progressive pain and dysfunction in the knee.  Shortly before 
the June 1996 examination he had undergone an arthroscopy of 
the right knee, which did not reveal any tears or ligament 
abnormalities.  Multiple X-ray studies of the knee were 
negative.  The veteran also reported the development of left 
knee pain four years previously, without any specific injury.  
He described the pain in his left knee as intermittent and 
less severe than in the right.  His knee pain was worse with 
prolonged standing or walking, and he had difficulty with his 
work due to knee pain.  He was unable to perform frequent 
squatting, kneeling, or stair climbing, and was unable to 
run.  His right knee gave way three times a year, and locked 
once a week.

On examination the veteran appeared to be in distress due to 
knee pain.  He walked with an antalgic gait, limping on both 
legs, but more so on the right.  He expressed pain when 
hopping on the right foot, and was able to heel and toe walk 
and partially squat and rise.  The right thigh measured one 
quarter inch smaller than the left, but knee and calf 
measurements were equal.  Range of motion of both knees was 
full, but there was pain with motion, especially in the right 
knee.  The examination was positive for crepitus and 
tenderness in both knees.  The McMurray and patellar 
apprehension tests were positive on the left, and the 
Lachman's and patellar grind tests were negative.  The 
examiner was unable to fully examine the right knee due to 
pain and the recent arthroscopy.  The examiner provided a 
diagnosis of possible early degenerative joint disease in the 
knees, but did not refer to any X-ray evidence of 
degenerative changes.  The examiner described the functional 
limitations arising from the knee disorder as impaired 
ability to stand or walk for a prolonged period, and in 
kneeling, squatting, or stair climbing.  The veteran was then 
limited to walking half a block due to the recent knee 
surgery.

The Board remanded the veteran's appeal to the RO in January 
1997 for, among other things, an orthopedic examination to 
determine the nature, extent, manifestations, and etiology of 
his joint condition.  The RO provided that examination to the 
veteran in October 1997, at which time the examiner noted 
that the veteran had a long history of fibromyalgia symptoms 
of generalized musculoskeletal pain that was exacerbated by 
exertion and cold, damp weather.  He also experienced 
gelling, headaches, insomnia, and irritable bowel symptoms, 
but diagnostic testing had been negative except for an MRI 
showing internal derangement of the right knee.

On examination the veteran did not appear to be in any acute 
distress.  He walked with a normal gait and no assistive 
device, and moved about the room normally while undressing 
and dressing and mounting and dismounting the examining 
table.  He was able to hop on either foot, heel and toe walk, 
and squat and rise.  The range of motion of all joints was 
full, but there was medial joint line tenderness at the right 
knee.  Other than the tenderness at the right knee, the 
veteran did not demonstrate the tender trigger areas typical 
of fibromyalgia syndrome.  The examiner found that the 
veteran did not have any problems associated with 
seronegative spondyloarthropathy, and did not have psoriasis, 
juvenile rheumatoid arthritis, ankylosing spondylitis, or 
inflammatory bowel disease, all of which were associated with 
seronegative spondyloarthropathy.  The examination resulted 
in the diagnosis of internal derangement of the right knee, 
but no diagnosis pertaining to any other relevant joint.  The 
examiner found that although the veteran had some symptoms of 
fibromyalgia, that diagnosis could not be confirmed due to 
the lack of sufficient trigger areas.  The examiner also 
found no evidence of a seronegative spondyloarthropathy, and 
stated that any spondyloarthropathy that the veteran had 
(apparently in the spine) was congenital and degenerative.

An October 1997 neurology examination, which was conducted 
two days prior to the orthopedic examination, revealed the 
veteran to be in obvious distress due to knee pain with 
rising or walking.  He walked slowly.  There was no evidence 
of focal weakness or incoordination, and reflexes were brisk, 
primarily around the knees, due to the "arthritic" 
condition.  Sensory testing was normal.

The RO provided the veteran an additional VA orthopedic 
examination in September 1999, which included review of the 
claims file.  During that examination the veteran stated that 
his symptoms began in the right hand and fingers, followed by 
the right shoulder, the right knee, the left knee, the right 
elbow, and both ankles.  He also stated that the arthroscopy 
of the right knee in 1996 had revealed no abnormalities.  He 
reported a history of swelling in the ankles during the 
previous couple of years, without injury.  He also had 
symptoms in the proximal interphalangeal joints of the 
fingers of both hands, up to the middle of the forearm.  He 
stated that the finger joints were swollen 95 percent of the 
time, and that he had pain in the joints about half the time.  
His symptoms in the other joints included pain, swelling, and 
stiffness, and he stated that all the joints were then 
swollen.  He also stated that the pain caused weakness and 
fatigability, and that his right knee pain resulted in 
incoordination in the lower extremities.  He denied 
experiencing incoordination in the upper extremities.

On examination his gait was slow, and he complained of pain 
in the medial right knee.  There was tenderness in the right 
knee at the posterior medial joint line, but none on the 
left.  With respect to both knees, the cruciate and 
collateral ligaments were stable, the McMurray test was 
negative, there was no crepitation on active motion, no 
effusion, and no skin changes in the lower extremities.  The 
range of motion of the right knee was from zero degrees of 
extension to 130 degrees of flexion; the range of motion of 
the left knee was from zero degrees of extension to 
140 degrees of flexion.

Examination of the ankles disclosed tenderness medially and 
laterally below the malleolus on the right, plus the dorsum 
of the foot.  There was no tenderness on the left, no 
swelling in either ankle, and circulation was normal.  The 
range of motion of both ankles was from 10-15 degrees of 
dorsiflexion to 40 degrees of plantar flexion.  Inversion of 
both ankles was within normal limits and equal; eversion was 
reduced approximately 25 percent on the right, and eversion 
on the left was normal.

Examination of the elbows revealed some tenderness about the 
medial epicondyle on the right.  Tinel's sign was negative, 
and the range of motion of the elbow was completely within 
normal ranges.  Contrary to the veteran's assertion, there 
was no evidence of swelling.  

Following the examination the examiner determined that there 
was no definite evidence of any spondyloarthropathy or 
rheumatoid arthritis.  X-ray studies had all been normal, and 
the examiner was not aware of any laboratory tests that 
revealed any positive findings.  Based on that evidence, the 
examiner stated that his assessment was an undiagnosed joint 
disorder.  He found that any functional impairment due to the 
undiagnosed joint disorder was mild to moderate, and that it 
could not be stated in terms of degrees of additional loss of 
motion due to the subjective nature of the impairment.

The RO found that the results of the October 1997 and 
September 1999 examinations were in conflict, in that the 
examiner in October 1997 stated that the spondyloarthropathy 
was congenital and degenerative, and the examiner in 
September 1999 found no objective evidence of 
spondyloarthropathy.  The RO then requested that the claims 
file, including both examination reports, be reviewed by the 
Chief of the VA Rheumatology Section in order to resolve the 
conflicting diagnoses.

The rheumatologist noted in her February 2000 report that the 
veteran had complained of pain, swelling, and stiffness in 
the following joints: the spine, the bilateral wrists, the 
dorsum of the right hand, the bilateral elbows, the fingers, 
the bilateral knees, and the bilateral ankles.  His spine 
pain was chronic, but the pain in the peripheral joints was 
migratory and "flares" were often oligoarticular.  There 
was no evidence of erythema or increased warmth in the 
joints.  The most recent "flare" had occurred in December 
1999, affected the right wrist, dorsum of the hand, the knees 
(right worse than left), and the tops of both feet, lasted 
for 24-48 hours, and consisted of pain and swelling.  

When examined by the rheumatologist the veteran reported 
having pain in the medial epicondyles, the fingers of the 
right hand, both lateral malleoli, both shoulders (right 
worse than left), both knees (right worse than left), and the 
spine.  He also stated that the proximal interphalangeal 
joints of the fingers were swollen, and that he had stiffness 
in both hands with no grip strength.  He was unable to fully 
raise the right hand over his head due to right shoulder 
pain; experienced pain in both elbows when turning the 
steering wheel while driving; had limited motion of the neck; 
was unable to climb or descend stairs due to knee pain; and 
had difficulty rising from a chair due to knee pain and back 
stiffness.

A chart attached to the evaluation report indicates that the 
symptoms pertaining to the elbows consisted of excessive 
tenderness, pain, and swelling of the medial epicondyles that 
was aggravated by lifting and driving.  The difficulties in 
the ankles consisted of stiffness, swelling, and pain that 
was worse once a week.  He also experienced intermittent 
swelling in the dorsum of the feet that lasted for 24 hours.  
The symptoms in his knees consisted of pain and swelling 
along the medial joint line that occurred weekly, and 
occasionally prohibited ambulation.

The rheumatologist found that the veteran's history was 
negative for factors typically associated with seronegative 
spondyloarthropathy, including back stiffness, a rash, 
photophobia, red eyes, diarrhea, bladder infections or 
sexually transmitted diseases.  The veteran did have 
intermittent difficulty with constipation and fatigue.

On physical examination the veteran's gait was within normal 
limits, and he did not have difficulty rising from a chair.  
He was right-hand dominant, based on observation.  The range 
of motion of both upper extremities was normal on active and 
passive movement, except for active abduction of the 
shoulders being limited to 45 degrees; passive movement of 
the shoulders was normal.

Neurological examination of the lower extremities was intact.  
There was no evidence of synovitis or gross abnormality in 
the joints, but the examiner did find tenderness at the 
bilateral medial epicondyles, the inferior aspect of the 
lateral malleoli, and inferior to the medial joint line of 
the right knee.  The veteran also had poorly tracking 
patellae.  An X-ray study of the knees was negative.

Based on review of the medical evidence of record, the VA 
rheumatologist found that the veteran did not have a 
seronegative spondyloarthropathy, such as ankylosing 
spondylitis or Reiter's arthropathy.  Laboratory testing was 
negative, and he did not have the back complaints, sausage 
digits, associated infections, skin manifestations, etc., 
associated with those disorders.  He did have multiple sites 
of discomfort and chronic back pain.  The rheumatologist 
determined that the veteran's back pain was secondary to 
thoracic scoliosis and degenerative disc disease; and that 
his mid-thoracic and right scapular pain were secondary to 
the scoliosis and a myofascial syndrome, which became 
prominent in 1987.  The rheumatologist also determined that 
the right shoulder pain was due to impingement syndrome and a 
history of bicep tendonitis; that his left shoulder pain was 
secondary to rotator cuff tendonitis; that the bilateral 
elbow pain was due to medial epicondylitis; that the 
bilateral ankle pain was due to lateral malleolar tendonitis; 
and that the bilateral knee pain was due to bursitis of the 
right knee and patella femoral syndrome, bilaterally.  The 
rheumatologist also noted that the veteran had a history of 
chronic, intermittent episodes of hand and wrist pain and 
swelling, but without evidence of such on examination or in 
the claims file.

Following the February 2000 examination and medical opinion, 
in the August 2001 rating decision the RO Hearing Officer re-
defined the right knee disability as bursitis and 
patellofemoral syndrome, and continued the 10 percent rating 
that had previously been assigned.  The Hearing Officer also 
re-defined the left knee disability as patellofemoral 
syndrome of the left knee, and continued the 10 percent 
rating that had been assigned.  The Hearing Officer 
established separate grants of service connection for lateral 
malleolar tendonitis of the right ankle, rated as 10 percent 
disabling; lateral malleolar tendonitis of the left ankle, 
rated as 10 percent disabling; medial epicondylitis of the 
right elbow, rated as 10 percent disabling; and medial 
epicondylitis of the left elbow, rated as 10 percent 
disabling.  The Hearing Officer assigned an effective date of 
July 1, 1993 for the separate grants of service connection 
and the separately rated disabilities.


Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2001), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in June 1994.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Specific schedular criteria will be set forth where 
appropriate in connection with the Board's discussion of 
specific disabilities below.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2001).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45 (2001).

Degenerative arthritis, established by X-ray findings, is to 
be evaluated based on the limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint affected 
by limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more major joints.  A 20 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints, with occasional incapacitating exacerbations.  
The 10 or 20 percent ratings cited above based on X-ray 
evidence of arthritis are not applicable to bursitis or 
tenosynovitis being rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, and 5024 
(2001).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2001).

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See 38 U.S.C.A. § 7104(a) 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The United States Court of Appeals for the Federal 
Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also expands the obligation of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements with respect to all issues currently on appeal 
on multiple occasions, including the November 1994 statement 
of the case and the February 1996, June 1998, August 1998, 
August 2001 and November 2001 supplemental statements of the 
case.  
The Board observes that the November 2001 supplemental 
statement of the case, which was 21 pages in length, was 
quite specific concerning the requirements of the VCAA and 
its implementing regulations. 

The RO asked the veteran in June 1996 to submit evidence of 
treatment for his knee disorder since his separation from 
service, and in April 1997 requested that he provide 
information concerning potential sources of medical evidence 
pertaining to his joints.  In the January 1997 remand the 
Board informed the veteran of  deficiencies in the existing 
evidence and the medical evidence required to resolve those 
deficiencies.  It is clear that he has received ample notice 
of the evidence required to substantiate his claims.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Among other things, the implementing regulations 
provide that VA will provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.

As noted above, the Board remanded this case in January 1997 
so that additional development of the evidence could be 
accomplished.  The record on appeal now contains sufficient 
medical evidence with which the Board may render an informed 
decision.  There are multiple evaluations of the veteran's 
disabilities, including VA examinations in July 1993, June 
and July 1995, June 1996, October 1997, September 1999 and 
February 2000.  The reports of the medical examinations 
reflect that the examiners reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted physical examinations, and rendered 
appropriate diagnoses and opinions.  There is no indication 
that any other existing, pertinent medical evidence has not 
been associated with the claims folder.    

The veteran and his representative have been accorded ample 
opportunities to present evidence and argument in support of 
his claims, and they availed themselves of those 
opportunities.

The Board notes that the veteran has reported undergoing 
arthroscopy of the right knee in 1996.  He was asked to 
identify all medical care providers who had treated his joint 
disability, but did not disclose the identity of the 
physician performing the arthroscopy.  The records of that 
procedure cannot, therefore, be obtained.  The veteran did 
not respond to the RO's June 1996 or April 1997 requests for 
medical evidence.  

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is clear that VA has assisted the veteran to the extend 
possible and that the sought-after records could not be 
obtained because of the veteran's lack of cooperation.

In short, following a review of the record, the Board is 
satisfied that to the extent possible VA has met its duty to 
assist the veteran in the development of all facts pertinent 
to his claims.  Under such circumstances, no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).


Analysis

The veteran contends that the disabilities in his multiple 
service-connected joints warrant higher ratings than have 
been assigned.  The Board will address his contentions 
separately in terms of the disability in the knees, ankles 
and elbows.

Preliminary matter - disability rating for 
spondyloarthropathy

In June 1994, the RO granted service connection for 
spondyloarthropathy of multiple joints as a whole-body 
disease, analogous to rheumatoid arthritis under Diagnostic 
Code 5002.  See 38 C.F.R. §§ 4.20, 4.27.  The diagnostic code 
for rheumatoid arthritis, as an active process, provides 
disability ratings that range from 20 percent to 100 percent 
based on the frequency and severity of exacerbations, and any 
constitutional manifestations.  Chronic residuals are rated 
as limitation of motion or ankylosis under the appropriate 
diagnostic codes for the specific joints involved.  38 C.F.R. 
§ 4.71a.

In addition to spondyloarthropathy, the veteran's complaints 
have been diagnosed as fibromyalgia.  The Rating Schedule was 
revised in May 1996 to provide a specific diagnostic code and 
rating criteria for fibromyalgia.  See 61 Fed. Reg. 20,438 
(May 7, 1996) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5025).  
That diagnostic code provides disability ratings that range 
from 10 to 40 percent, dependent upon the frequency and 
duration of exacerbations, based on the whole-body 
manifestations of the disorder, including musculoskeletal 
pain and tender points, fatigue, sleep disturbance, 
stiffness, paresthesia, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms.  

Subsequent medical examinations and diagnostic testing 
revealed, however, that the veteran's joint complaints were 
not due to spondyloarthropathy, and that his symptoms did not 
meet the criteria for a diagnosis of fibromyalgia.  The 
examiner in June 1995 and October 1997 determined that the 
veteran did not have fibromyalgia, and the rheumatologist in 
February 2000 confirmed that finding and found that the 
veteran did not have spondyloarthropathy.

With the separate grants of service connection in August 
2001, the RO discontinued the evaluation of the disorders 
based on the whole-body manifestations and evaluated each 
joint separately.  This was based on the medical evidence of 
record.  Moreover, the assignment of separate ratings for 
individual joints was consistent with the Court's decision in 
Esteban v. Brown, 6 Vet. App. 259 (1994).  See also 38 C.F.R. 
§ 4.25 (2001) [except as otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a 
single entity, are to be rated separately]. 
  
Because the medical evidence does not indicate that the 
veteran's joint disabilities are due to a single disease 
affecting the entire body, the Board finds that the functions 
affected, the anatomical localization, and the symptomatology 
of the joint disabilities are not analogous to rheumatoid 
arthritis.  The Board finds that the joint disabilities are 
appropriately rated under individual diagnostic codes 
pertaining to each joint, and the Board's analysis will, 
therefore, be based on consideration of the relevant 
diagnostic codes pertaining to each joint.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) [in selecting a 
diagnostic code the Board must explain any inconsistencies 
with previously applied diagnostic codes].  Not only is the 
assignment of separate disability ratings consistent with the 
medical findings of record, but such separate ratings 
potentially allow for the assignment of higher disability 
ratings than would be warranted based on one disease entity.
Bursitis and Patellofemoral Syndrome of the Right Knee, 
Patellofemoral Syndrome of the Left Knee

Specific Rating Criteria

With the assignment of separate ratings for each joint in 
August 2001, the RO evaluated the bilateral knee disability 
under 38 C.F.R. § 4.71a.
Diagnostic Code 5019 as bursitis.  The explanation for that 
diagnostic code indicates that bursitis is to be rated based 
on limitation of motion of the affected joint, as 
degenerative arthritis.  See also Diagnostic Code 5003.

Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.    

Diagnostic Code 5261 [limitation of extension of the leg] 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2001).  It should 
also be noted that use of descriptive terminology such as 
"mild" or "moderate" by examining and treating health care 
providers, although an element of evidence to be considered 
by the Board, is not dispositive of an issue. All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2001). 

In this connection, the Board observes that in connection 
with a September 1999 VA joints examination, the examiner 
characterized functional impairment due to the veteran's 
supposed "undiagnosed joint disorder" as being mild to 
moderate.  As indicated in the factual background section 
above, the assessment of "undiagnosed joint disorder" was 
later discounted.  Moreover, the characterization of 
functional loss as being mild to moderate applied to the 
entire disability, not to specific joints.  Accordingly, the 
Board places little weight of probative value on the 
September 1999 examiner's assessment. 


Discussion

(i.)  Right knee

The evidence indicates that the veteran's service-connected 
bursitis and patellofemoral syndrome of the right knee are 
manifested by complaints of pain, stiffness, and swelling, 
tenderness to palpation, crepitus.  Range of motion of the 
right knee is from zero to 130 degrees, including any 
limitation of motion due to pain.  The normal range of motion 
of the knee is from zero degrees of extension to 140 degrees 
of flexion.  See 38 C.F.R. § 4.71, Plate II.

As discussed above, bursitis is to be rated based on 
limitation of motion, as degenerative arthritis.  A 
disability rating in excess of 10 percent based on limitation 
of motion is applicable if flexion of the knee is limited to 
30 degrees, or if extension is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5003, 5260, and 
5261.  

The evidence shows that the range of motion of the veteran's 
right knee, including any limitation of motion due to pain, 
is not limited to 30 degrees of flexion or 15 degrees of 
extension.  Even with consideration of complaints of pain the 
veteran can flex and extend his right knee beyond the ranges 
contemplated for an evaluation in excess of 10 percent.  The 
Board finds, therefore, that the criteria for a disability 
rating in excess of 10 percent based on limitation of motion 
have not been met.

The VA Rating Schedule does not have a diagnostic code for 
patellofemoral syndrome of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 does, however, pertain to other 
disorders of the knee with subluxation or lateral 
instability.  Under that diagnostic code, a 20 percent rating 
is applicable if the knee impairment is moderate.  "Moderate" 
is defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988), at 871.

The veteran has reported that his right knee gave way or 
locked periodically.  Multiple examinations of the right knee 
have failed, however, to reveal any evidence of locking or 
instability in the knee.  The medical record in essence 
indicates that the veteran has complaints of right knee pain 
and that right knee tenderness was elicited on examination.  

The Board notes that the only abnormality found on 
examination of the right knee, other than the veteran's 
reported pain, was crepitus and poor patella tracking.   
Multiple physical examinations did not reveal any other 
objective evidence of pathology in the knee.  In addition, 
multiple X-ray studies did not reveal any evidence of 
abnormality in the right knee, including any degenerative 
changes.  In the absence of any objectively demonstrated 
pathology in the right knee and any significant limitation of 
motion, including any limitation of motion due to pain, the 
Board finds that the reported pain, swelling and stiffness 
are appropriately compensated by the 10 percent rating that 
has been assigned.

Based on this medical evidence, the Board finds that the knee 
disability may objectively be characterized as slight rather 
than moderate, and that the criteria for a disability rating 
in excess of 10 percent based on the provisions of Diagnostic 
Code 5257 have not been met.

As noted above, separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban, supra.  VA's General 
Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  See VAOPGCPREC 9-98.  As discussed above, the 
medical and other evidence does not show that the limited 
motion of the right knee meets the criteria for the minimum 
evaluation under Diagnostic Codes 5260 or 5261, or that the 
veteran has any instability in the right knee.  The Board 
finds, therefore, that separate disability ratings are not 
warranted under Diagnostic Codes 5019-5003 and 5257.

As discussed by the Board above, the evaluation of a 
musculoskeletal disability requires consideration of all of 
the functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination or endurance.  See DeLuca, supra; see 
also Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
functional loss must, however, be supported by objective 
evidence of pathology in the joint.  DeLuca, 8 Vet. App. 
at 202; 38 C.F.R. § 4.40.  

If the veteran's right knee were to be rated under Diagnostic 
Code 5257, DeLuca considerations would not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply]. 

With respect to Diagnostic Code 5019, the evidence indicates 
that the right knee disability is manifested by complaints of 
pain, swelling and stiffness.  However, as discussed in 
detail above, objective evidence of manifestations such as an 
significant limitation of motion due to pain, weakness, 
fatigability incoordination and the like are lacking.  In the 
absence of such medical evidence, there is no basis upon 
which to assign a disability rating in excess of the 
currently assigned 10 percent.  The currently assigned rating 
in essence takes into consideration such factors as 
tenderness and the like.  See 38 C.F.R. § 4.21 (2001) [it is 
not expected, especially with the more fully described grades 
of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases].

In summary, for the reasons and bases expressed above, the 
Board believes that the assignment of a disability rating in 
excess of the currently assigned 10 percent rating under 
Diagnostic Code 5019 is not warranted.  The benefit sought on 
appeal is accordingly denied. 

(ii.)  Left knee

The evidence indicates that patellofemoral syndrome of the 
left knee is manifested by complaints of pain, stiffness, and 
swelling, crepitus, tenderness to palpation, and normal range 
of motion from zero to 140 degrees, which is full.  38 C.F.R. 
§ 4.71, Plate II.

The Board notes that although the RO has evaluated the left 
knee disability as bursitis, the medical evidence does not 
reflect any diagnosis of bursitis in the left knee.  Although 
the examiner in June 1996 provided an assessment of possible 
early degenerative arthritis in the knee, he did not refer to 
any X-ray evidence of arthritis in rendering that assessment.  
Multiple X-ray studies of the knee have not disclosed any 
evidence of degenerative changes in the knee.  The 
rheumatologist in February 2000, following review of the 
claims file and a physical examination, determined that the 
left knee symptoms were due to patellofemoral syndrome.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

With respect to the veteran's left knee, the Board believes 
that the most appropriate diagnostic code under the 
circumstances here presented is 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, other impairment of a knee.  That diagnostic code 
has been described above.  The evidence does not show that 
the veteran has any limitation of motion in the left knee to 
meet the criteria for the minimum evaluation under Diagnostic 
Codes 5260 or 5261, so rating him under those codes would not 
be appropriate and would result in no benefit to him.

In accordance with Diagnostic Code 5257, a 20 percent rating 
is applicable if the knee disability is moderate.  The 
evidence does not indicate that the veteran experiences any 
subluxation or instability in the left knee, nor does he so 
claim.  The manifestations of the veteran's service-connected 
left knee disability include subjective complaints of pain, 
with no objective evidence of a knee disability other than 
tenderness on palpation.  The Board finds, based on the 
objective evidence of record, in particular the negative X-
ray findings and the essentially negative recent physical 
examination reports, that the criteria for a disability 
rating in excess of 10 percent pursuant to Diagnostic Code 
5257 have not been met.

As noted by the Board in connection with its discussion of 
the right knee issue above , DeLuca considerations are not 
for application when a disability is evaluated under 
Diagnostic Code 5257.  See Johnson, supra.  The Board 
observes in passing that even if the left knee disability 
were to be rated under Diagnostic Code 5019, in which case 
DeLuca considerations are potentially applicable, no 
limitation of motion, weakness and the like due to pain has 
been demonstrated, so an additional disability rating would 
not be warranted under 38 C.F.R. § 4.40 and 4.45 in any 
event.

The Board has determined, therefore, that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a disability rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.
Lateral Malleolar Tendonitis of the Left and Right Ankle

Specific Rating Criteria

With the separate grant of service connection in August 2001, 
the RO evaluated the bilateral ankle disability as 
tenosynovitis under Diagnostic Code 5024.  The explanation 
for that diagnostic code indicates that tenosynovitis is to 
be rated based on limitation of motion of the affected joint, 
as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5003 (2001).  Separate disability ratings of 
10 percent have been assigned for each ankle.

Diagnostic Code 5271 [limitation of motion of the ankle] 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  The normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." Webster's New World Dictionary, 
Third College Edition (1988) at 871.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Id. at 828.

The evidence does not indicate that any other diagnostic 
codes are applicable to the veteran's ankle disabilities, and 
the veteran and his representative have suggested none.

Discussion

The evidence indicates that the right ankle disability is 
manifested by complaints of pain, swelling, and stiffness; 
tenderness to palpation about the medial and lateral 
malleoli; and range of motion of 10-15 degrees of 
dorsiflexion, 40 degrees of plantar flexion, and limitation 
of eversion by 25 percent.  The evidence indicates that the 
left ankle disability is manifested by complaints of pain, 
swelling, and stiffness; and range of motion of 10-15 degrees 
of dorsiflexion, 40 degrees of plantar flexion, and normal 
eversion and inversion. [As indicated above, The normal range 
of motion of the ankle is 20 degrees of dorsiflexion and 
45 degrees of plantar flexion.]  There is no indication that 
the veteran's gait is altered.  Indeed, on physical 
examination in February 2000 his gait was described by the 
examiner as being within normal limits.   

Diagnostic Code 5271 provides for a 20 percent rating for 
limitation of motion that is marked.  Although there is no 
question that some limitation of motion of both ankles has 
been demonstrated, such limitation of motion amounts to no 
more than 5-10 degrees of dorsiflexion and 5 degrees of 
plantar flexion bilaterally.  Significantly, no alteration of 
gait has been demonstrated, and the veteran evidently does 
not need devices such as ankle braces.  Multiple physical 
examinations and 
X-ray studies have not revealed any objective evidence of 
pathology in the right or left ankle.  Based on this 
evidence, the Board finds that marked limitation of motion of 
has not been demonstrated with respect to either ankle.  

With respect to DeLuca factors, the Board has considered the 
applicability of higher ratings based on functional 
limitations caused by the bilateral ankle disability, 
including the veteran's complaints of pain.  No such 
functional limitations have been objectively identified.  
Accordingly, the Board will not assign additional disability 
under the provisions of 38 C.F.R. §§ 4.40 and/or 4.45 
(2001).   

In summary, for the reasons stated immediately above the 
Board has determined that a preponderance of the evidence is 
against the veteran's claim of  entitlement to disability 
ratings in excess of 10 percent for lateral malleolar 
tendonitis of both the right and the left ankle.
Medial Epicondylitis of the Left and Right Elbows

Specific Rating Criteria

With the separate grant of service connection in August 2001, 
the RO also evaluated the bilateral elbow disability as 
analogous to tenosynovitis under Diagnostic Code 5024.  See 
38 C.F.R. §§ 4.20.  As discussed above, tenosynovitis is to 
be rated based on limitation of motion of the affected joint, 
as degenerative arthritis.  

Diagnostic Code 5206 [limitation of flexion of the forearm] 
provides a 50 percent rating if flexion of the major 
extremity is limited to 45 degrees, and a 40 percent rating 
if flexion of the minor extremity is so limited.  A 
40 percent rating (30 percent if minor) applies if flexion is 
limited to 55 degrees, and a 30 percent rating (20 percent if 
minor) applies if flexion is limited to 70 degrees.  The 
diagnostic code provides a 20 percent rating for either 
extremity if flexion is limited to 90 degrees, a 10 percent 
rating for either extremity if flexion is limited to 
100 degrees, and a zero percent rating if flexion of either 
extremity is limited to 110 degrees.  

Diagnostic Code 5207 for limitation of extension of the 
forearm provides a 50 percent rating if extension of the 
major extremity is limited to 110 degrees, and a 40 percent 
rating if extension of the minor extremity is so limited.  A 
40 percent rating (30 percent if minor) applies if extension 
is limited to 100 degrees, and a 30 percent rating 
(20 percent if minor) applies if extension is limited to 
90 degrees.  The diagnostic code provides a 20 percent rating 
if extension of either extremity is limited to 75 degrees, 
and a 10 percent rating if extension of either extremity is 
limited to 60 or 45 degrees.  38 C.F.R. § 4.71a.

If flexion of the forearm is limited to 100 degrees and 
extension is also limited to 45 degrees, a 20 percent rating 
is applicable for either the minor or major extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5208.

Discussion

The evidence indicates that medial epicondylitis of the right 
and left elbows is manifested by complaints of pain, 
stiffness and swelling.  Multiple X-ray studies did not 
reveal any evidence of abnormality in the elbows.  On 
clinical evaluation, no limitation of motion, including any 
limitation of motion due to pain, has been identified.  

As discussed above, epicondylitis, when rated as analogous to 
tenosynovitis, is to be rated based on limitation of motion.  
The evidence does not indicate that either the left or the 
right elbow has any limitation of motion, including any 
limitation of motion due to pain.  The Board finds, 
therefore, that the criteria for disability ratings in excess 
of 10 percent based on limitation of motion have not been 
met.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain and lack 
of strength, speed, coordination or endurance.  See DeLuca, 
supra.
The Board notes that multiple physical examinations did not 
reveal any objective evidence of pathology in the joints.  In 
the absence of any objectively demonstrated pathology in the 
elbows and any limitation of motion, including any limitation 
of motion due to pain, the Board finds that no additional 
disability rating is warranted under 38 C.F.R. §§ 4.40 and 
4.45 (2001).


In short, for the reasons and bases expressed above the Board 
has determined that the preponderance of the evidence is 
against the claims to establish entitlement to disability 
ratings in excess of 10 percent for the bilateral elbow 
disabilities.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The RO has assigned 10 percent ratings for all six of the 
disabilities here under consideration effective from July 1, 
1993 the day after the veteran left military service.  See 
38 C.F.R. § 3.400 (2001).  

After having carefully considered the matter, the Board 
cannot identify and period during which any of these six 
disabilities was more severe than at the 10 percent level.  
The medical evidence, which has been reviewed in some detail 
above, does not so indicate, and the veteran and his 
representative have not pointed to any such period.  
Throughout the entire period since July 1, 1993, the 
veteran's disabilities have triggered the same complaints and 
have resulted in essentially the same objective findings on 
physical examination and diagnostic testing.  Although it is 
true that there has been some controversy among examining 
physicians concerning the precise nature of the veteran's 
disability, this had nothing to do with the level of 
disability and has now been resolved through the assignment 
of separate disability ratings for each of the six joints, 
effective July 1, 1993.  Accordingly, the Board concludes 
that the assignment of staged ratings is not appropriate in 
this case.   



ORDER

Entitlement to a disability rating in excess of 10 percent 
for bursitis and patellofemoral syndrome of the right knee is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for lateral malleolar tendonitis of the right ankle is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for lateral malleolar tendonitis of the left ankle is denied.

Entitlement to a disability rating in excess of 10 percent 
for medial epicondylitis of the right elbow is denied.

Entitlement to a disability rating in excess of 10 percent 
for medial epicondylitis of the left elbow is denied.


REMAND

As previously stated, the veteran's representative has 
expressed disagreement with the November 2001 severance of 
service connection for intermittent episodes of pain and 
swelling in the hands, wrists and fingers, which had 
previously been included in the grant of service connection 
and the rating assigned for spondyloarthropathy.  The veteran 
has not yet been provided a statement of the case pertaining 
to that issue.  

This issue must be remanded to the RO for the preparation of 
an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105(a), (d)(1), (3), a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process.

The Board has considered the recent revision to the 
regulations allowing the Board to develop evidence and 
address questions not previously considered by the RO.  See 
Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. § 
19.9(a)(2)].  The revision to the regulations does not, 
however, allow the Board to remedy the procedural defect of 
the RO's failure to issue a statement of the case.  The Board 
has determined, therefore, that remand of this issue is 
required for the RO to issue the statement of the case and to 
give the veteran the opportunity to submit a substantive 
appeal.

To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

After undertaking any development deemed 
appropriate on the issue of severance of 
service connection for intermittent 
episodes of pain and swelling in the 
hands, wrists and fingers, the RO should 
re-adjudicate that issue.  If the 
decision is adverse tot he veteran, the 
veteran and his representative should be 
provided a statement of the case 
pertaining to that issue and be given the 
opportunity to submit a substantive 
appeal.

The case should then be returned to the Board for 
consideration of any issue that remains in a denied status 
and for which a valid substantive appeal has been
submitted.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



